In re Green, Jerome; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “J”, No. 325-661; to the Court of Appeal, Fourth Circuit, No. 89KW-0315.
Denied. Relator’s claims of denial of due process and unconstitutionality of La.C. Cr.P. art. 15 and R.S. 15:529.1 do not warrant post conviction relief. The claim of unkept plea bargain is not considered, in view of the fact that information from the Court of Appeal establishes that the 4th Circuit has not considered the issue on its merits. Although relator presented the plea bargain claim to the 4th Circuit in No. 88-K-2473, that court declined to consider the application, and transferred the petition to the district court for consideration. No subsequent petition presenting the claim has been filed in the Court of Appeal.